UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02527 Deutsche Money Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2014 ITEM 1. REPORT TO STOCKHOLDERS July 31, 2014 Annual Report to Shareholders Deutsche Money Market Prime Series (formerly DWS Money Market Prime Series) Contents 4 Letter to Shareholders 5 Portfolio Management Review 10 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Information About Your Fund's Expenses 42 Tax Information 43 Advisory Agreement Board Considerations and Fee Evaluation 48 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Strategy The fund seeks a high level of current income consistent with liquidity and the preservation of capital. In the latter months of 2013, equity and longer-term fixed-income investors were temporarily rattled by hints from the U.S. Federal Reserve Board (the Fed) that it could begin to taper its monthly asset purchases toward the end of last year. By November, U.S. job creation had picked up considerably, and speculation that the Fed would begin to taper in January or March 2014 started to build. But by the time the Fed made its December 18, 2013 announcement that it would begin tapering in January 2014, financial markets took the news very much in stride. This was because a stream of more favorable economic data had increased overall confidence that the U.S. recovery is sustainable. At the March Federal Open Market Committee (FOMC) meeting, Fed Chair Janet Yellen said that the central bank would now be looking at a "basket" of economic indicators — rather than a goal of 6.5% U.S. unemployment — as a guideline for when it would consider raising short-term rates. Thus far in 2014, the fixed-income yield curve has been responding to generally improving economic data and shifting interest rate expectations. The release of the minutes from the June 2014 FOMC meeting gave market participants a framework for how the Fed will end its "policy accommodation," i.e., begin to raise short-term interest rates, possibly in 2015. Lastly, though the broader financial markets have occasionally demonstrated concern regarding the continuing unrest in Ukraine, Iraq and Gaza over the past several months, these events have not significantly affected the money markets. Positive Contributors to Fund Performance We were able to maintain a competitive yield for the fund during the annual period ended July 31, 2014. We continued to seek ample liquidity, high credit quality and strong diversification across sectors and geographic regions by maintaining a neutral-to-long portfolio duration (or interest rate sensitivity) for most of the period. We pursued this strategy in light of the outlook for continued near-zero short-term interest rates and limited money market supply. In addition, outside of mandated liquidity requirements, we looked to keep the fund’s cash position relatively low in order to take advantage of higher yields available from six-month-to-one-year money market securities. Fund Performance (as of July 31, 2014) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. Deutsche Money Market Prime Series 7-Day Current Yield Deutsche Cash Investment Trust Class A .01% Deutsche Cash Investment Trust Class B .01% Deutsche Cash Investment Trust Class C .01% Deutsche Cash Investment Trust Class S .01% Deutsche Money Market Fund .01% Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolios over a 7-day period expressed as an annual percentage rate. For the most current yield information, visit our Web site at deutschefunds.com. Negative Contributors to Fund Performance The types of securities that we were investing in tended to have lower yields than issues carrying more risk. We preferred to be cautious during a time of market uncertainty. In the end this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. "The release of the minutes from the June 2014 FOMC meeting gave market participants a framework for how the Fed will end its 'policy accommodation,' i.e., begin to raise short-term interest rates, possibly in 2015." Outlook and Positioning Within money markets, the current balance of tight supply and heavy demand will most likely persist through the end of 2014. These technical market conditions will most likely keep yields very low throughout the one-day-to-one-year money market yield curve maturity spectrum until the Fed begins to increase short-term rates. On July 23, the Securities and Exchange Commission released a series of new rules regarding money market funds. The new rules were long anticipated, and do not appear to have had a major impact on market conditions initially. In the coming months, we will be closely monitoring the effect of the changes on the market and will consider any structural and operational changes required for the fund to adhere to the new rules prior to its compliance date. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards under the current market conditions. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Commercial paper is an unsecured debt instrument that is issued by a corporation, typically for the purpose of financing inventories or other short-term liabilities. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of July 31, 2014 Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 10.1% Banco del Estado de Chile, 0.24%, 11/4/2014 Bank of Montreal, 0.17%, 9/10/2014 DNB Bank ASA, 0.23%, 10/9/2014 DZ Bank AG: 0.25%, 9/10/2014 0.26%, 8/25/2014 0.27%, 11/7/2014 Fortis Bank SA, 0.135%, 8/5/2014 Industrial & Commercial Bank of China Ltd., 0.37%, 9/2/2014 KBC Bank NV, 0.13%, 8/6/2014 Mizuho Bank Ltd., 0.16%, 9/18/2014 Rabobank Nederland NV, 0.245%, 3/13/2015 Royal Bank of Canada, 1.45%, 10/30/2014 Sumitomo Mitsui Banking Corp., 0.17%, 8/11/2014 The Toronto-Dominion Bank, 0.295%, 7/13/2015 Total Certificates of Deposit and Bank Notes (Cost $149,162,065) Commercial Paper 55.8% Issued at Discount** 43.4% Albion Capital Corp. SA, 0.12%, 8/1/2014 Antalis U.S. Funding Corp., 144A, 0.11%, 8/4/2014 Apple, Inc., 0.07%, 9/8/2014 Bank Nederlandse Gemeenten, 0.255%, 10/20/2014 Bedford Row Funding Corp.: 144A, 0.3%, 4/14/2015 144A, 0.31%, 10/27/2014 144A, 0.32%, 12/17/2014 Catholic Health Initiatives, 0.2%, 11/4/2014 Charta Corp., 144A, 0.2%, 11/6/2014 Chevron Corp., 144A, 0.12%, 9/16/2014 CNPC Finance HK Ltd.: 144A, 0.38%, 8/21/2014 144A, 0.4%, 9/2/2014 144A, 0.4%, 9/11/2014 Collateralized Commercial Paper Co., LLC, 0.21%, 9/25/2014 Collateralized Commercial Paper II Co., LLC: 144A, 0.2%, 8/25/2014 144A, 0.22%, 11/13/2014 CPPIB Capital, Inc., 0.3%, 2/11/2015 DBS Bank Ltd., 144A, 0.235%, 9/10/2014 Dexia Credit Local: 0.27%, 9/4/2014 0.33%, 8/18/2014 DNB Bank ASA, 0.24%, 10/6/2014 Erste Abwicklungsanstalt: 144A, 0.16%, 9/8/2014 144A, 0.16%, 9/18/2014 Gotham Funding Corp.: 144A, 0.16%, 8/26/2014 144A, 0.17%, 8/13/2014 Hannover Funding Co., LLC, 0.18%, 8/4/2014 Liberty Street Funding LLC, 144A, 0.16%, 8/1/2014 Macquarie Bank Ltd., 144A, 0.19%, 10/1/2014 Matchpoint Master Trust: 0.09%, 8/1/2014 0.099%, 8/4/2014 MetLife Short Term Funding LLC: 144A, 0.14%, 9/29/2014 144A, 0.2%, 8/6/2014 Natixis U.S. Finance Co., LLC, 0.08%, 8/1/2014 Nederlandse Waterschapsbank NV, 0.28%, 7/9/2015 Nissan Motor Acceptance Corp., 0.22%, 8/8/2014 Nordea Bank AB, 0.22%, 11/12/2014 Old Line Funding LLC, 144A, 0.22%, 9/10/2014 Oversea-Chinese Banking Corp., Ltd., 0.245%, 9/16/2014 Regency Markets No. 1 LLC, 144A, 0.12%, 8/1/2014 Sanofi-Aventis SA, 0.11%, 9/8/2014 Siemens Capital Co., LLC, 144A, 0.13%, 9/19/2014 Sinopec Century Bright Capital Investment Ltd., 0.37%, 9/15/2014 Skandinaviska Enskilda Banken AB, 0.235%, 9/2/2014 Standard Chartered Bank: 0.27%, 8/4/2014 0.28%, 11/3/2014 0.28%, 11/19/2014 Swedbank AB: 0.175%, 8/19/2014 0.255%, 10/16/2014 Sydney Capital Corp., 144A, 0.16%, 9/24/2014 United Overseas Bank Ltd., 0.26%, 1/5/2015 Versailles Commercial Paper LLC, 144A, 0.12%, 8/1/2014 Victory Receivables Corp.: 144A, 0.15%, 8/8/2014 144A, 0.17%, 8/5/2014 VW Credit, Inc., 144A, 0.22%, 8/4/2014 Issued at Par* 12.4% ANZ New Zealand International Ltd., 144A, 0.211%, 1/12/2015 ASB Finance Ltd.: 144A, 0.244%, 5/22/2015 144A, 0.269%, 10/9/2014 Atlantic Asset Securitization LLC, 144A, 0.185%, 8/7/2014 Australia & New Zealand Banking Group Ltd., 144A, 0.225%, 2/25/2015 Bank of Montreal: 0.181%, 8/14/2014 0.225%, 9/5/2014 Bank of Nova Scotia, 0.27%, 1/13/2015 Bedford Row Funding Corp., 144A, 0.235%, 6/24/2015 BNZ International Funding Ltd.: 144A, 0.243%, 2/2/2015 144A, 0.253%, 1/20/2015 Caisse Centrale Desjardins, 144A, 0.235%, 1/26/2015 Canadian Imperial Bank of Commerce, 0.223%, 5/8/2015 Kells Funding LLC: 144A, 0.223%, 10/28/2014 144A, 0.23%, 1/27/2015 144A, 0.233%, 2/13/2015 144A, 0.235%, 10/10/2014 Nederlandse Waterschapsbank NV, 144A, 0.265%, 8/15/2014 Old Line Funding LLC, 144A, 0.182%, 10/10/2014 PNC Bank NA, 0.27%, 9/5/2014 Royal Bank of Canada, 0.26%, 12/11/2014 Westpac Banking Corp., 144A, 0.226%, 2/19/2015 Total Commercial Paper (Cost $826,828,044) Short-Term Notes 9.2% Australia & New Zealand Banking Group Ltd., 144A, 0.333%*, 5/18/2015 Bank of Nova Scotia, 0.335%*, 8/24/2015 Canadian Imperial Bank of Commerce, 0.33%*, 7/17/2015 Commonwealth Bank of Australia: 144A, 0.243%*, 7/10/2015 144A, 0.514%*, 1/29/2015 JPMorgan Chase Bank NA, 0.351%*, 6/22/2015 Rabobank Nederland NV: 0.277%*, 12/1/2014 0.307%*, 7/6/2015 144A, 0.505%*, 8/16/2014 Royal Bank of Canada, 0.26%*, 3/23/2015 Svenska Handelsbanken AB, 144A, 0.311%*, 10/3/2014 Wal-Mart Stores, Inc., 5.319%, 6/1/2015 Wells Fargo Bank NA: 0.25%*, 6/16/2015 0.26%*, 12/10/2014 Westpac Banking Corp., 0.233%*, 5/11/2015 Total Short-Term Notes (Cost $136,606,208) Government & Agency Obligations 5.2% U.S. Government Sponsored Agencies 4.1% Federal Farm Credit Bank: 0.113%*, 10/29/2014 0.136%*, 10/20/2014 Federal Home Loan Mortgage Corp.: 0.062%**, 8/7/2014 0.079%**, 11/26/2014 0.094%**, 10/2/2014 0.099%**, 10/24/2014 U.S. Treasury Obligations 1.1% U.S. Treasury Note, 0.5%, 8/15/2014 Total Government & Agency Obligations (Cost $77,996,005) Time Deposits 11.0% Bank of Scotland PLC, 0.06%, 8/1/2014 Citibank NA, 0.08%, 8/1/2014 Credit Agricole Corporate & Investment Bank, 0.07%, 8/1/2014 Fortis Bank SA, 0.07%, 8/1/2014 National Australia Bank Ltd., 0.05%, 8/1/2014 Total Time Deposits (Cost $162,907,315) Municipal Bonds and Notes 0.7% New York, State Housing Financial Agency Revenue, 605 West 42nd Street, Series B, 0.45%***, 5/1/2048, LOC: Bank of China (Cost $10,000,000) Repurchase Agreements 8.4% BNP Paribas, 0.24%, dated 4/17/2014, to be repurchased at $16,530,690 on 1/21/2015 (a) (b) JPMorgan Securities, Inc., 0.386%, dated 2/13/2014, to be repurchased at $12,548,901 on 2/13/2015 (a) (c) JPMorgan Securities, Inc., 0.412%, dated 7/3/2014, to be repurchased at $25,020,891 on 9/14/2014 (a) (d) Nomura Securities International, 0.1%, dated 7/31/2014, to be repurchased at $50,000,139 on 8/1/2014 (e) The Toronto-Dominion Bank, 0.09%, dated 7/31/2014, to be repurchased at $10,000,025 on 8/1/2014 (f) Wells Fargo Bank, 0.38%, dated 5/8/2014, to be repurchased at $10,309,785 on 8/6/2014 (a) (g) Total Repurchase Agreements (Cost $124,300,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,487,799,637)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of July 31, 2014. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of July 31, 2014. † The cost for federal income tax purposes was $1,487,799,637. (a) Open maturity repurchase agreement whose interest rate resets periodically and is shown at the current rate as of July 31, 2014. The dated date is the original day the repurchase agreement was entered into, the maturity date represents the next repurchase date. Upon notice, both the Fund and counterparty have the right to terminate the repurchase agreement at any time. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Apache Corp. 2.625– 4.75 1/15/2023– 4/15/2043 AT&T, Inc. 5/15/2021 Bank of America Corp. 6/1/2019 Morgan Stanley 5/13/2019 Plains All American Pipeline LP 10/15/2023 Raytheon Co. 8/15/2027 Roche Holdings, Inc. 3/1/2039 The Goldman Sachs Group, Inc. 2/15/2019 Thermo Fisher Scientific, Inc. 8/15/2016 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Citigroup, Inc. 6/1/2025 Morgan Stanley 4.75–5.5 3/22/2017– 7/24/2020 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Intercontinental Exchange, Inc. 10/15/2023 Morgan Stanley 4.0–5.5 7/24/2015– 7/24/2020 Oncor Electric Delivery Co., LLC 6/1/2042 The Goldman Sachs Group, Inc. 1/18/2018 Total Collateral Value (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal National Mortgage Association 7/1/2044 Government National Mortgage Association 2.49–8.0 8/15/2023– 7/20/2044 Total Collateral Value (f) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Bank of Nova Scotia 3/22/2017 Bed Bath & Beyond, Inc. 8/1/2044 Citigroup, Inc. 6/16/2024 Comcast Corp. 5/15/2038 Commonwealth Bank of Australia 6/18/2019 Ford Motor Credit Co., LLC 3/12/2019 National Bank of Canada 10/19/2016 Royal Bank of Canada 1.2–2.0 9/19/2017– 10/1/2018 The Goldman Sachs Group, Inc. 3.85–4.8 7/8/2024– 7/8/2044 Time Warner, Inc. 6/1/2044 Westpac Banking Corp. 1.375–1.85 7/17/2015– 11/26/2018 Total Collateral Value (g) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Ally Auto Receivables Trust 0.74–0.75 4/15/2016– 2/21/2017 AmeriCredit Automobile Receivables Trust 0.53–0.96 11/8/2016– 1/9/2017 Capital Auto Receivables Asset Trust 1.04–1.24 11/21/2016–10/20/2017 Capital One Multi-Asset Execution Trust 11/15/2019 CarMax Auto Owner Trust 1/15/2019 Chase Issuance Trust 0.172– 0.202 3/15/2017– 4/15/2019 CIT Equipment Collateral 8/22/2016 Citibank Credit Card Issuance Trust 4/24/2017 CNH Equipment Trust 4/15/2016 Consumers Funding LLC 10/20/2016 Discover Card Execution Note Trust 10/15/2018 Enterprise Fleet Financing LLC 11/20/2017 Ford Credit Auto Lease Trust 10/15/2016 Ford Credit Auto Owner Trust 5/15/2016 GE Equipment Midticket LLC 3/22/2016 Golden Credit Card Trust 0.402– 0.79 9/15/2017– 2/15/2018 Honda Auto Receivables Owner Trust 0.77–1.18 5/15/2017– 5/18/2020 Hyundai Auto Receivables Trust 12/17/2018 MMAF Equipment Finance LLC 9/15/2015 Navistar Financial Dealer Note Master Trust 1/25/2018 Nissan Auto Lease 9/15/2015 Nissan Auto Receivables Owner Trust 11/15/2016 Prestige Auto Receivables Trust 2/15/2018 Santander Drive Auto Receivables Trust 0.64–1.04 8/15/2016– 4/17/2017 Volvo Financial Equipment LLC 11/16/2015 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of July 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (h) $
